Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

 

 

THIS FIRST AMENDMENT (“Amendment”) is made as of the 14th day of April, 2016, by
and among CODORUS VALLEY BANCORP, INC., a Pennsylvania business corporation (the
“Corporation”), PEOPLESBANK, A Codorus Valley Company, a Pennsylvania banking
institution (the “Bank”), and A. DWIGHT UTZ, an adult individual (the
“Executive”), and amends that certain Employment Agreement made as of September
17, 2015, among the parties hereto (the “Employment Agreement”).

WITNESSETH

WHEREAS, the Corporation, the Bank and the Executive desire to amend the
Employment Agreement to reflect the Executive’s change in position, salary and
change in control benefit, all as hereinafter set forth.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1.        Change in Position. Sections 2, 3(c)(i) and 4(f) of the Employment
Agreement are hereby amended and modified to replace the phrase “Executive Vice
President and Chief Operating Officer of the Corporation and Bank” with
“Executive Vice President and Chief Operating Officer of the Corporation and
President and Chief Executive Officer of the Bank”.

2.        Salary Adjustment. Section 4(a) of the Employment Agreement is hereby
amended and modified to replace the reference to “three hundred fifty thousand
dollars ($350,000)” with “three hundred seventy-five thousand dollars
($375,000)”.

3.        Change in Control Benefit. Section 6(a)(i) is hereby amended and
modified to replace the reference to “two times” with “three times” and Section
6(a)(ii) is hereby amended and modified to replace the reference to “two (2)
years” with “three (3) years”.

4.        Ratification of Employment Agreement. In all other respects, the
Employment Agreement, as amended above, is hereby ratified and confirmed by the
parties thereto. All other provisions of the Employment Agreement shall remain
in full force and effect as amended hereby.

[signature page follows]

 

 

 

 

 

 

 
 

 

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed the Amendment as of the date, month and year first above written.

 

ATTEST:     CODORUS VALLEY BANCORP, INC.                     By:       Secretary
      Larry J. Miller           Chairman, President & CEO               ATTEST:
    PEOPLESBANK,         A CODORUS VALLEY COMPANY                              
  By:       Secretary       Larry J. Miller           Executive Chair   WITNESS:
                                          A. Dwight Utz  

 

 

 

 

 

 

 

- 2 -

 